DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because these claims are machine-readable medium claims which claimed machine-readable medium lacks definition in the specification, thus, the claimed machine-readable medium is interpreted in light of paragraphs [00093]-[00096] to cover the described computer-readable storage media, the described communications media, and the described signals.  Therefore, the claimed machine-readable medium covers signals which is patent ineligible subject matter.  Adding non-transitory in front of machine-readable medium to claim “non-transitory machine-readable medium” would overcome this patent ineligibility issue.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The article by Knamori et al. titled Obstacle Avoidance Method in Real Space for Virtual Reality Immersion describes Augmented Virtuality (AV) by extending the virtual space by superimposing information of the real space onto the virtual space and in section 4.1.2 Optimal display the density of the information is adjusted.
The article by Steptoe et al. titled Presence and Discernability in Conventional and Non-Photorealistic Immersive Augmented Reality describes an alternative approach that changes the view of the real world so that it appears closer to the computer-generated graphics.
The article by Baus et al. titled Moving from virtual reality exposure-based therapy to augmented reality exposure-based therapy: a review describes the move from virtual reality exposure-based therapy to augmented reality exposure-based therapy (ARET).
	Chakravarthi et al., US Patent Application Publication No. 2021/0343085, described utilizing diminished reality for reducing stress and anxiety.
Allowable Subject Matter
Claims 1-10 and 16-20 are allowed.
Claims 11-15 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
	Claims 1-10:
	The prior art of record fails to teach or suggest in the context of independent claim 1 “creating one or more immersion objects, wherein the creating is based on the information about the task, the information about the user and the information about the physical environment; creating an immersive environment including the one or more immersive objects and at least a portion of the physical environment of the user;”.
	Claims 11-15:
	The prior art of record fails to teach or suggest in the context of independent claim 11 “creating one or more immersion objects, wherein the creating is based on the information about the training to be completed by the user and the information about the physical environment; creating an immersive environment including the one or more immersive objects and at least a portion of the physical environment of the user;”.
	Claims 16-20:
	The prior art of record fails to teach or suggest in the context of independent claim 16 “creating, by the processing system, one or more immersion objects, wherein the creating is based on the information about the behavioral modification, the information about the user and the information about the physical environment; creating, by the processing system, an immersive environment including the one or more immersive objects and at least a portion of the physical environment of the user;”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 


system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613